--------------------------------------------------------------------------------

Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT is made effective this 1st day of December, 2011.

BETWEEN:

Enertopia Corporation., a body corporate duly incorporated under the laws of the
State of Nevada, and having its Registered Office at 950-1130 West Pender, in
the City of Vancouver, in the Province/State of British Columbia, V6E 4A4

(hereinafter called the "Company")

OF THE FIRST PART

AND:

Tom Ihrke, an individual in the State of South Carolina residing at 38 Krier
Lane, Mount Pleasant, SC 29464. Phone 843.884.4358

(hereinafter called the "Consultant," or, “Ihrke”)

OF THE SECOND PART

WHEREAS:

A.                Ihrke has served as a Senior Vice President – Business
Development to the Company since August 23, 2010;

B.                The Company is desirous of retaining the consulting services
of Ihrke as a Senior Vice President – Business Development, on a continuing
basis and the Consultant has agreed to serve the Company as an independent
contractor upon the terms and conditions hereinafter set forth;

FOR VALUABLE CONSIDERATION it is hereby agreed as follows:

1.                 The Consultant shall provide corporate consulting services to
the Company, such duties and responsibilities to include;

--------------------------------------------------------------------------------

- 2 -

  a)

Capital Raising. The Consultant will attempt to introduce capital to, and for
use by the Company. This includes capital for mining exploration and
development; equity shares of the Company; and/or debt financing. All contacts
that the Consultant discusses Company business with, will thereafter be the
property of the Company and all contact information must be provided to the
Company on an ongoing basis.

        b)

Business Development. The Consultant will develop and use his network of
contacts that could lead to new business opportunities in the mining exploration
sector; JV’s; Partnerships; or any other arrangement that could lead to new or
expanded business opportunities. All contacts that the Consultant discusses
Company business with, will thereafter be the property of the Company and all
contact information must be provided to the Company on an ongoing basis.

        c)

General Operations. The Consultant shall serve the Company (and/or such
subsidiary or subsidiaries of the company as the Company may from time to time
require) in such consulting capacity or capacities as may from time to time be
determined by resolution of the Board of Directors or senior management of the
Company and shall perform such duties and exercise such powers as may from time
be determined by resolution of the Board of Directors, as an independent
contractor. The Consultant will work as needed with lawyers, partners,
shareholders and other stakeholders as required by the Company. Financial
modeling; presentation creation and delivery; meetings and more may all be
considered to be General Operations.

2.                By virtue of this Agreement, the Company is expecting, and
Ihrke is accepting, the responsibility of working, on average, 20 hours a week,
on behalf of the Company. Some weeks Ihrke may be required to work more than 20
hours and some weeks Ihrke may be required to work less than 20 hours in order
to fulfill the terms of this Agreement. The Consultant shall not act in any
capacity whatsoever, directly or indirectly for or for the betterment of any
other oil & gas company, oil & gas partnership, oil & gas project or oil & gas
venture.

3.                The basic remuneration of the Consultant for its services
hereunder shall be at the rate of ten United States dollars (US$10.00) per
month, together with any such increments thereto as the Board of Directors of
the Company may from time to time determine, payable on the last business day of
each calendar month. In the event the Company and Ihrke mutually agree to such,
the basic remuneration may instead by paid through the issuance of restricted
common shares. The basic compensation covers that time required by the
Consultant to fulfill his tasks. Opportunities to earn additional compensation
shall be as follows:

--------------------------------------------------------------------------------

- 3 -

  a)

If Ihrke introduces capital for the company, then at the time the Company
receives such capital the Company shall pay an amount, in US Dollars, of up to
5% of the amount of capital raised by the Consultant. If the source of capital
demands a fee itself of more than 5%, then the total combined cost of capital
shall not exceed 10%, with the Ihrke agreeing to adjust the fee on whatever
sliding scale is necessary to not exceed the 10% overall cap.

        b)

If the Ihrke arranges a business combination, merger, takeover or other material
business development that is accepted by the Board of Directors of the Company,
then Ihrke shall be paid an amount, in US Dollars, of up to 5% of the amount of
the business transaction arranged by Ihrke. If the source of the business
transaction demands a fee itself of more than 5%, then the total combined cost
of the business transaction shall not exceed 10%, with the Ihrke agreeing to
adjust its fee on whatever sliding scale is necessary to not exceed the 10%
overall cap.

4.                The Consultant shall be eligible to receive stock options, of
a quantity and with a strike price to be determined at the time of granting and
in accordance with the Company’s stock option plan and all regulations, granted
by the Company. Further details of the stock options, including vesting, will be
included within a separate stock option agreement.

5.                The Consultant shall be responsible for the payment of its
income taxes and other remittances including but not limited to any form of
insurance as shall be required by any governmental entity with respect to
compensation paid by the Company to the Consultant.

6.                The terms "subsidiary" and "subsidiaries" as used herein mean
any corporation or company of which more than 50% of the outstanding shares
carrying voting rights at all times (provided that the ownership of such shares
confers the right at all times to elect at least a majority of the Board of
Directors of such corporation or company) are for the time being owned by or
held for the Company and/or any other corporation or company in like relation to
the Company and include any corporation or company in like relation to a
subsidiary.

--------------------------------------------------------------------------------

- 4 -

7.                The Consultant shall not, either during the continuance of its
contract hereunder or at any time thereafter, disclose the private affairs of
the Company and/or its subsidiary or subsidiaries, or any secrets of the Company
and/or its subsidiary or subsidiaries, to any person other than the Directors of
the Company and/or its subsidiary or subsidiaries or for the Company's purposes
and shall not (either during the continuance of its contract hereunder or at any
time thereafter) use for its own purposes or for any purpose other than those of
the Company any information it may acquire in relation to the business and
affairs of the Company and/or its subsidiary or subsidiaries, unless required by
law.

8.                The Consultant shall well and faithfully serve the Company or
any subsidiary as aforesaid during the continuance of its contract hereunder and
use its best efforts to promote the interests of the Company.

9. The Consultant agrees with the Company that it will during the term of his
contract hereunder, so long as the Board of Directors of the Company and Ihrke
may so desire, request Ihrke to serve the Company as an officer and director
without additional remuneration other than normal director's fees, if any,
payable by virtue of the office of director and the provisions of the Articles
of the Company.

10.               This Agreement may be terminated forthwith by the Company or
Ihrke without prior notice if at any time:

  (a)

The Company or Ihkre shall commit any material breach of any of the provisions
herein contained; or

        (b)

The Company or Ihkre shall be guilty of any misconduct or neglect in the
discharge of its duties hereunder; or


--------------------------------------------------------------------------------

- 5 -

  (c)

The Company or Ihkre shall become bankrupt or make any arrangements or
composition with its creditors; or

        (d)

The Principals of the Company or Ihrke shall become of unsound mind or be
declared incompetent to handle his own personal affairs; or

        (e)

The Company or Ihrke shall be convicted of any criminal offence other than an
offence which, in the reasonable opinion of the Board of Directors of the
Company, does not affect their position as a Consultant or a director of the
Company.

This Agreement may also be terminated by either party upon thirty (30) days
written notice to the other. Should the Company terminate this agreement for a
reason not enumerated in items 10(a), 10(b), 10(c), 10(d), or 10 (e), Ihrke will
be entitled to any all remuneration, as it relates to transactions which were in
process but had not yet closed at the date of his termination, to which he would
have otherwise been entitled for a period of 9 months after the date of his
termination.

11.               In the event this Agreement is terminated by reason of default
on the part of the Consultant or the written notice of the Company, then at the
request of the Board of Directors of the Company, the Consultant shall cause
Ihrke to forthwith resign any position or office which he then holds with the
Company or any subsidiary of the Company. The provisions of paragraph 9 shall
survive the termination of this Agreement for a period of 2 years thereafter.

12.               The Company is aware that the Consultant has now and will
continue to have financial interests in other companies and properties and the
Company recognizes that these companies and properties will require a certain
portion of the Consultant's time. The Company agrees that the Consultant may
continue to devote time to such outside interests, PROVIDED THAT such interests
do not conflict with or hinder Ihrke’s ability to perform its duties under this
Agreement.

13.               The services to be performed by the Consultant pursuant hereto
are personal in character, and neither this Agreement nor any rights or benefits
arising thereunder are assignable by the Consultant without the previous written
consent of the Company.

--------------------------------------------------------------------------------

- 6 -

14.               With the express exception of outstanding options granted to
Ihrke as a result of Advisory Services previously performed, and any prior
investment made by Ihrke in the Company, any and all previous agreements,
written or oral, between the parties hereto or on their behalf relating to the
agreement between the Consultant and the Company are hereby terminated and
cancelled and each of the parties hereto hereby releases and forever discharges
the other party hereto of and from all manner of actions, causes of action,
claims and demands whatsoever under or in respect of any such previous
agreements.

15.               Any notice in writing or permitted to be given to the
Consultant hereunder shall be sufficiently given if delivered to the Consultant
personally or mailed by registered mail, postage prepaid, addressed to the
Consultant as its last residential address known to the Company. Provided any
such notice is mailed via guaranteed overnight delivery, as aforesaid shall be
deemed to have been received by the Consultant on the first business day
following the date of mailing. Any notice in writing required or permitted to be
given to the Company hereunder shall be given by registered mail, postage
prepaid, addressed to the Company at the address shown on page 1 hereof. Any
such notice mailed as aforesaid shall be deemed to have been received by the
Company on the first business day following the date of mailing provided such
mailing is sent via guaranteed overnight delivery. Any such address for the
giving of notices hereunder may be changed by notice in writing given hereunder.

16.               The provisions of this Agreement shall enure to the benefit of
and be binding upon the Consultant and the successors and assigns of the
Company. For this purpose, the terms "successors" and "assigns" shall include
any person, firm or corporation or other entity which at any time, whether by
merger, purchase or otherwise, shall acquire all or substantially all of the
assets or business of the Company.

17.                Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of the provisions of this Agreement.

--------------------------------------------------------------------------------

- 7 -

18.               This Agreement is being delivered and is intended to be
managed from the Province of British Columbia and shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of such Province. Similarly no provision within this contract is deemed
valid should it conflict with the current or future laws of the United States of
America or current or future regulations set forth by the United States
Securities and Exchange Commission. This Agreement may not be changed orally,
but only by an instrument in writing signed by the party against whom or which
enforcement of any waiver, change, modification or discharge is sought.

19.               This Agreement and the obligations of the Company herein are
subject to all applicable laws and regulations in force at the local, State,
Province, and Federal levels in both Canada and the United States. In the event
that there is an employment dispute between the Company and Ihrke, Ihrke agrees
to allow it to be settled according to applicable Canadian law in an applicable
British Columbia jurisdiction.

20.               This Agreement is in effect on a month to month basis unless
otherwise terminated as noted above.

IN WITNESS WHEREOF this Agreement has been executed as of the day, month and
year first above written.

SIGNED by:

/s/ Robert McAllister                    
Robert McAllister,
President and Director,
Enertopia Corporation.



--------------------------------------------------------------------------------

- 8 -

SIGNED by:

Chris Bunka                                    
Chris Bunka,
CEO and Director,
Enertopia Corporation.


SIGNED by:

Tom Ihrke                                        
Tom Ihrke
Consultant


--------------------------------------------------------------------------------